                Case 3:20-cv-01161-MO       Document 21              Filed 07/22/20   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     SHEILA H. POTTER #993485
     Deputy Chief Trial Counsel
     STEVEN M. LIPPOLD, OSB #903239
     Chief Trial Counsel
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Sheila.Potter@doj.state.or.us
             Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON



     ELLEN F. ROSENBLUM, Oregon Attorney                   Case No. 3:20-cv-01161-MO
     General,
                                                           PROOF OF SERVICE (DHS)
                     Plaintiff,

              v.

     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY; UNITED STATES CUSTOMS
     AND BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                     Defendants.




Page 1 -   PROOF OF SERVICE (DHS)
           10345143-v1/SP3/db5

                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
                Case 3:20-cv-01161-MO          Document 21              Filed 07/22/20   Page 2 of 3




              Attached here to is the executed Proof of Service form showing service of the United

     States with respect to Defendant the United States Department of Homeland Security,

     pursuant to Fed. R. Civ. Pro. 4(i)(2).

              DATED July 22 , 2020.

                                                            Respectfully submitted,

                                                            ELLEN F. ROSENBLUM
                                                            Attorney General



                                                                s/ Sheila H. Potter
                                                            SHEILA H. POTTER #993485
                                                            Deputy Chief Trial Counsel
                                                            STEVEN M. LIPPOLD, OSB #903239
                                                            Chief Trial Counsel
                                                            Trial Attorneys
                                                            Tel (971) 673-1880
                                                            Fax (971) 673-5000
                                                            Sheila.Potter@doj.state.or.us
                                                            Steve.Lippold@doj.state.or.us
                                                            Of Attorneys for Plaintiff




Page 2 -   PROOF OF SERVICE (DHS)
           10345143-v1/SP3/db5

                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
                       Case 3:20-cv-01161-MO Document 21                               Filed 07/22/20 Page 3 of 3
                       Case 3:20-cv-01161-MO Document 3-2                              Filed 07/20/20 Page 2 of 2

AO 440 (Rev. 06112) Sl1lllJTlons in a Civil Ac1ion (Page 2)

 Civil Action No.

                                                        PROOF OF' SERVICE
                        (This section should not be filed with the court 1111/ess required by Fed. R. Civ. P. 4 (/))

            This summons for (name ofindividual and title, ifany)               United States Department of Homeland Security

 was received by me on (dare)                   07/20/2020


            0 I personally served the sunuuons on the individual al (place)
                                                                                      on (date)                                ; or

            0 I left the summons at the individual's residence 01· usual place of abode with                (11a111~)

                                                                       , a person of suitable age and discretion who resides there,
            on (date)                                   , and mailed a copy to the individual's last known address; or
                         - -- - - - - -
            ~ I served the summons on (name ofindividual) Sarah Hengel at US Atty Office 1000 SW 3rd, Portland OR• who is
             designated by law to accept service of process on behalf of (name oforganization)                       the United States

                                                                                      on (date)        July 20, 2020           ; or

            0 I returned the summol1S unexecuted because                                                                                     ; or

            0 Other (speciJY):



            My fees are$                                for travel and $                   for services, for a total of$              0.00


            I declare under penalty of pc1jury that this information is ttue.



 Dale:        01122120


                                                                                 Conner Meling, Office Specialist 1

                                                                                              Printed name and tiJ/e

                                                                                   State of Oregon Department of Justice
                                                                                            100 SW Market Street
                                                                                             Portland OR 97201

                                                                                                  Server's address

 Additional infonnation regarding attempted service, etc:




                                                                                                       Attachment 1, Page 1 of 1
